DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 8 that Hwang fails to disclose that the triangle prism 13 is a reflective mirror. However, there is no limitation that requires the first or second prism to be a reflective mirror. Further, the reflective sheet is disclosed by Hwang in Figure 3 as element 12 which is defined to be a reflective mirror in Paragraph 0048. The applicant also states that the reflection mirror reflect light coming from the light source and not by the reflective mirror 23. The examiner agrees that this is the case, and for this reason, the examiner relies on element 12 to disclose the first reflective sheet which reflects light toward the light source. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyer et al (US Patent No.: US 10,816,871 B1 of record, “Nayyer”) in view of Hwang et al (US Publication No.: US 2007/0052882 A1 of record, “Hwang”). 
Regarding Claim 1, Nayyer discloses a backlight module (Figure 1a) comprising:
A polarizing light guide plate configured to convert incident light into first polarized light and second polarized light, wherein a polarization direction of the first polarized light is perpendicular to a polarization direction of the second polarized light (Figure 1a, light is converted into P-polarized light and 
A light source adjacent to a first side surface of a first prism, wherein a light emitting direction of the light source is perpendicular to the first side surface of the first prism (Nayyer, Figure 1a, light source 10 emits light in a horizontal direction which is perpendicular to the vertical first side surface).
Nayyer fails to disclose a first reflective sheet adjacent to a second side surface of a second prism and configured to reflect the second polarized light in a direction toward the light source; and a second reflective sheet adjacent to the first side surface of the first prism and opposite to the first reflective sheet, wherein the second reflective sheet is configured to reflect the second polarized light reflected by the first reflective sheet back to the polarizing light guide plate and to change a polarization state of the second polarizing light.
However, Hwang discloses a similar module comprising a first reflective sheet adjacent to a second side surface of a second prism and configured to reflect the second polarized light in a direction toward the light source (Hwang, Figure 3, first reflective sheet 12, second prism 13); and a second reflective sheet adjacent to the first side surface of the first prism and opposite to the first reflective sheet, wherein the second reflective sheet is configured to reflect the second polarized light reflected by the first reflective sheet back to the polarizing light guide plate and to change a polarization state of the second polarizing light (Hwang, Figure 3, second reflective sheet 23/33, first prism 41; Paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight module as disclosed by Nayyer to include first and second reflective sheets as disclosed by Hwang. One would have been motivated to do so for the purpose of increasing light efficiency (Hwang, Paragraph 0055).

Regarding Claim 2, Nayyer in view of Hwang discloses the backlight module according to claim 1, wherein the first polarized light is generated by reflection of the incident light within the polarizing light guide (Figure 1a; Column 3, l.59-Column 4, l.4; Column 4, l.53-68).



Regarding Claim 4, Nayyer discloses the backlight module according to claim 3, wherein the first prism includes a first inclined surface, a bottom surface, and the first side surface arranged to be orthogonal to the first bottom surface, wherein the first side surface is a rectangular surface (Figure 1a, as annotated below); and wherein the second prism includes a second inclined surface, a second bottom surface, and the second side surface arranged to be orthogonal to the second bottom surface, wherein the second side surface is a rectangular surface (Figure 1a, as annotated below); wherein the first inclined surface of the first prism is attached to the second inclined surface of the second prism (Figure 1a, as annotated below), and wherein the first polarized light exits from the bottom surface of the first prism after being reflect at the first inclined surface (Figure 1b discloses first polarized light exiting from a bottom surface).

    PNG
    media_image1.png
    462
    806
    media_image1.png
    Greyscale


Regarding Claim 8, Nayyer in view of Hwang discloses the backlight module according to claim 1.

However, Hwang discloses a similar backlight module where the light source comprises a substrate and a light emitting device on the substrate, wherein the second reflective sheet and the light emitting device are located on a same side of the substrate and not overlapping in a direction parallel to the substrate (Hwang, Figure 3, light source comprising a substrate and light emitting device 11, where Paragraph 0063 discloses a substrate and light emitting device, and second reflective sheet 12, where the second reflective sheet does not overlap the light emitting device at least at the sides of the light source 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight module as disclosed by Nayyer to include a second reflective sheet as disclosed by Hwang. One would have been motivated to do so for the purpose of increasing light efficiency (Hwang, Paragraph 0055).

Claims 9-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyer in view of Hwang in further view of Yuuki et al (US Patent No.: US 6,147,725 of record).
Regarding Claim 9, Nayyer in view of Hwang discloses the backlight module of claim 1.
Nayyer fails to disclose a display device.
However, Yuuki discloses a similar backlight module disposed in a display device (Yuuki, Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight module as disclosed by Nayyer to be included in a display device as disclosed by Yuuki. One would have been motivated to do so for the purpose of creating a transmission-type liquid crystal panel (Yuuki, Column 5, l.19-34).

Regarding Claim 10, Nayyer in view of Hwang and Yuuki discloses the display device according to claim 9.

However, Yuuki discloses a similar display device comprising a liquid crystal module arranged on a light exiting side of the backlight module (Yuuki, Figure 3, liquid crystal module 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight module as disclosed by Nayyer to include a liquid crystal module as disclosed by Yuuki. One would have been motivated to do so for the purpose of creating a transmission-type liquid crystal panel (Yuuki, Column 5, l.19-34).

Regarding Claim 11, Nayyer in view of Yuuki and Hwang discloses the display device according to claim 10.
Nayyer fails to disclose a polarizer arranged on a side of the liquid crystal module away from the backlight module, wherein a light transmission direction of the polarizer is perpendicular to the polarization direction of the first polarized light.
However, Yuuki discloses a similar display device comprising a polarizer arranged on a side of the liquid crystal module away from the backlight module, wherein a light transmission direction of the polarizer is perpendicular to the polarization direction of the first polarized light (Yuuki, Figure 3, polarizer 17; Column 5, l.19-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight module as disclosed by Nayyer to include a polarizer as disclosed by Yuuki. One would have been motivated to do so for the purpose of creating a transmission-type liquid crystal panel (Yuuki, Column 5, l.19-34).

Regarding Claim 12, Nayyer in view of Yuuki and Hwang discloses the display device according to claim 11.
Nayyer fails to disclose that a light transmittance of the polarizing light guide plate is higher than a light transmittance of the polarizer.
Yuuki also fails to explicitly disclose that a light transmittance of the polarizing light guide plate is higher than a light transmittance of the polarizer. However, Yuuki discloses the general environment of using the polarizing light guide plate to increase transmittance and improve light efficiency (Yuuki, 

Regarding Claim 13, Nayyer in view of Yuuki and Hwang discloses the display device according to claim 9.
Nayyer fails to disclose that the display device is a transparent liquid crystal display device.
However, Yuuki discloses a similar display where the display device is a transparent liquid crystal display device (Yuuki, Column 5, l.19-34; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight module as disclosed by Nayyer to be a part of a transparent display device as disclosed by Yuuki. One would have been motivated to do so for the purpose of creating a transmission-type liquid crystal panel (Yuuki, Column 5, l.19-34).

Regarding Claim 14, Nayyer in view of Yuuki and Hwang discloses the display device according to claim 13, wherein the first polarized light is generated by reflection of the incident light within the polarizing light guide plate (Nayyer, Figure 1a; Column 3, l.59-Column 4, l.4; Column 4, l.53-68).



Regarding Claim 16, Nayyer in view of Yuuki and Hwang discloses the display device according to claim 15, the first prism includes a first inclined surface, a bottom surface, and the first side surface arranged to be orthogonal to the first bottom surface, wherein the first side surface is a rectangular surface (Figure 1a, as annotated below); and wherein the second prism includes a second inclined surface, a second bottom surface, and the second side surface arranged to be orthogonal to the second bottom surface, wherein the second side surface is a rectangular surface (Figure 1a, as annotated below); wherein the first inclined surface of the first prism is attached to the second inclined surface of the second prism (Figure 1a, as annotated below), and wherein the first polarized light exits from the bottom surface of the first prism after being reflect at the first inclined surface (Figure 1b discloses first polarized light exiting from a bottom surface).

    PNG
    media_image1.png
    462
    806
    media_image1.png
    Greyscale


Regarding Claim 20, Nayyer in view of Yuuki and Hwang discloses the display device according to claim 16.
Nayyer fails to disclose that the light source comprises a substrate and a light emitting device on the substrate, wherein the second reflective sheet and the light emitting device are located on a same side of the substrate and not overlapping in a direction parallel to the substrate.
However, Hwang discloses a similar backlight module where the light source comprises a substrate and a light emitting device on the substrate, wherein the second reflective sheet and the light emitting device are located on a same side of the substrate and not overlapping in a direction parallel to the substrate (Hwang, Figure 3, light source comprising a substrate and light emitting device 11, where Paragraph 0063 discloses a substrate and light emitting device, and second reflective sheet 12, where the second reflective sheet does not overlap the light emitting device at least at the sides of the light source 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight module as disclosed by Nayyer to include a second reflective sheet as disclosed by Hwang. One would have been motivated to do so for the purpose of increasing light efficiency (Hwang, Paragraph 0055).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871